Citation Nr: 0937444	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-10 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hyperthyroidism.

3.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to herbicides during active 
service.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newington, Connecticut that denied service connection for the 
disorders identified on the title page.

The rating decision on appeal also denied service connection 
for diabetes mellitus; however, a subsequent RO rating 
decision in March 2009 granted service connection for that 
disorder and assigned a disability rating of 20 percent 
effective from July 17, 2007.  That issue is accordingly no 
longer on appeal before the Board.

In June 2008 the Veteran and his wife testified before the 
RO's Decision Review Officer (DRO).  A transcript of that 
testimony is of record. 

In September 2009 the Veteran submitted additional evidence 
to the Board addressing his claim for entitlement to service 
connection for PTSD.  The Veteran did not enclose a waiver of 
RO jurisdiction.  However, the Board had already determined 
to grant the benefit based on the evidence currently of 
record.  Accordingly, remand for RO review of the new 
evidence is not required.


FINDINGS OF FACT

1.  The Veteran's hypertension became manifest many years 
after discharge from service; there is no medical competent 
opinion showing the disorder is related to service or to any 
service-connected disability.

2.  There is no competent medical opinion showing the 
Veteran's thyroid disorder is related to service.

3.   The Veteran had active service in the Republic of 
Vietnam during the period March 1967 to August 1967; exposure 
to herbicides is accordingly presumed.

4.  The Veteran's current skin disorders are not presumptive 
to herbicide exposure and are not shown to be due to or 
aggravated by active service, to include herbicide exposure.

5.  Competent medical opinion states the symptoms of the 
Veteran's diagnosed anxiety disorder are as likely as not 
related to his Vietnam experiences.


CONCLUSIONS OF LAW

1.  The Veteran does not have present hypertension that is 
due to or aggravated by active service, nor may service 
connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) (2009).  
 
2.  The Veteran does not have present hyperthyroidism that is 
due to or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  

3.  The Veteran does not have a present skin disorder that is 
due to or aggravated by active service, to include as due to 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e), 3.313 
(2009).  

4.  With resolution of the doubt in favor of the Veteran, his 
present anxiety disorder is incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In September 2007 the RO sent the Veteran a letter advising 
him of the elements required to establish entitlement to 
service connection, including the disability-rating and 
effective date elements of such a claim.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran had ample 
opportunity to respond prior to issuance of the rating 
decision on appeal in December 2007.

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal and has been afforded ample 
opportunity to submit such information and evidence.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's Dingess notice requirements were provided 
to the Veteran before the rating action on appeal.  However, 
the Board finds that any arguable delay in issuing section 
5103(a) notice was not prejudicial to the Veteran because it 
did not affect the essential fairness of the adjudication, in 
that his claim was fully developed before the case was 
readjudicated by the RO in March 2008.  
 
The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letter cited hereinabove nor at any other point during the 
pendency of this appeal has the Veteran or his representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

The Veteran's service treatment record (STR), service 
personnel record (SPR), and post-service VA and non-VA 
medical records have been associated with the claims file.  
The Veteran has not identified, and the file does not 
otherwise indicate, that there are any other medical 
providers having records that should be obtained before the 
claims are adjudicated.  

The Veteran has not been afforded VA medical examinations in 
support of his claims for hypertension, a thyroid disorder or 
a skin disorder.  However, the Veteran has not presented a 
prima facie case for service connection for those claimed 
disorders, so remand for examination is not warranted at this 
point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  
See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curiam).  

The Veteran was afforded a hearing before the RO's DRO.  He 
has been advised of his right to have a hearing before the 
Board as well, but he has not requested such a hearing.  

Under these circumstances, the Board finds the Veteran is not 
prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claims herein decided.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

Entitlement to service connection for hypertension

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may be awarded for hypertension that is 
manifested to a compensable degree within one year after 
discharge from service, even if not shown during service.  
38 C.F.R. §§ 3.307, 3.309.  In this case, the evidence does 
not show the Veteran was hypertensive to any degree during 
service or within the first year after discharge from 
service, so the presumption does not apply.

Under VA rating criteria, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnosis Code 7101, Note (1).

STR show no indication of high blood pressure readings or 
diagnosed hypertension.  The Veteran's separation physical 
examination in August 1967 shows current blood pressure of 
102/74 and shows clinical evaluation of the heart and 
vascular system as "normal."

Post-service VA treatment records show "hypertension" as an 
item on the Veteran's medical problems list since at least 
September 1999; related problems include morbid obesity and 
probable coronary artery disease (CAD).

In June 2008 the Veteran testified before the RO's DRO that 
he had slightly high blood pressure after he was discharged 
from service, which he believes may have been related to 
stress in Vietnam.  The Veteran was currently on medication 
for control of his blood pressure, as prescribed by VA.

The Board finds at this point that the Veteran has shown a 
diagnosis of hypertension; accordingly, the first element of 
service connection is satisfied.  However, a veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In this case there is no medical opinion of record showing a 
relationship between the Veteran's current hypertension and 
active service.  The Board notes in that regard that the 
Veteran was not hypertensive when discharged from service, as 
demonstrated by STR, and is not show to have become 
hypertensive until many years after discharge from service.  
Further, his morbid obesity is a risk factor for hypertension 
that is unrelated to active service. 

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza, 7 Vet. App. 498.  The Board has 
accordingly considered the lay evidence offered by the 
Veteran in the form of his correspondence to VA and his 
testimony before the RO's DRO in which the Veteran asserted 
his belief that his hypertension is related to active 
service.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 
112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, there is no medical 
opinion of record showing a relationship between hypertension 
and either active service or any current service-connected 
disability.

Based on the evidence above the Board finds the criteria for 
service connection for hypertension are not met.  
Accordingly, the claim must be denied.    

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

When the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  In this case 
the evidence preponderates against the claim and the rule 
does not apply.

Entitlement to service connection for hyperthyroidism

Review of the Veteran's STR shows no indication of thyroid 
problems during service.  The Veteran's separation physical 
examination in August shows clinical evaluation of the 
endocrine system as "normal."

Post-service VA treatment records show "hypothyroidism" as 
an item on the Veteran's medical problems list since at least 
September 1999; related problems include thrombocytopenia and 
dyslipidemia.

In June 2008 the Veteran testified before the RO's DRO that 
none of his family had thyroid disorders, so he believed his 
own problem may have been brought on by the stress associated 
with being in Vietnam.  To the Veteran's recollection, he was 
identified with hyperthyroidism in the mid-1980s.   

The Veteran has presented evidence of a current thyroid 
disorder.  However, evidence of a present condition is 
generally not relevant to a claim for service connection, 
absent some competent linkage to military service.  Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992). 

In this case the record contains no competent medical opinion 
showing a relationship between the current thyroid disorder 
and either active service or a service-connected disorder.  
The Veteran has testified to his belief of such a 
relationship; however, a layperson is not considered capable 
of opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. 
492.

Based on the evidence above the Board finds the criteria for 
service connection for hyperthyroidism are not met.  
Accordingly, the claim must be denied.    

Because the preponderance of the evidence is against the 
claim the benefit-of-the-doubt rule does not apply.  Gilbert, 
1 Vet. App. 49, 55.  

Entitlement to service connection for a skin disorder

Review of the Veteran's STR shows no indication of any skin 
disorder during service. The Veteran's separation physical 
examination in August shows the only skin abnormality as 
vaccination scar of the upper left arm (VSULA).

A veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to 
establish the veteran was not exposed to an herbicide agent 
during such service.  The last date on which the veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The Veteran served in the Republic of Vietnam during the 
period cited above.  He is accordingly presumed to have been 
exposed to herbicides.

The Secretary of Veterans Affairs has determined that there 
is no presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.   See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. 
Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 
(Nov. 2, 1999).   In this case, the presumption cited above 
does not apply because the Veteran does not have a skin 
disorder for which the Secretary has determined that a 
presumption is warranted.  See 38 C.F.R. § 3.309(e).

Notwithstanding the presumption, a claimant can establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Post-service treatment records show the Veteran complained to 
the VA dermatology clinic in April 2000 of recurrent 
"pimples" in the occiput since the past six months.  There 
was also mild dermatitis of the ankles.  The clinical 
impression was scalp folliculitis by history (although clear 
on clinical examination) of questionable irritant, mild 
dermatitis of the ankles as developed after walking all day 
in new shoes, and skin tags under the arms.

In December 2004 the Veteran presented to the VA primary care 
clinic (PCC) complaining of a rash on both hands for the past 
two weeks.  The clinical impression was granuloma annulare 
(GA).  The rash was treated by the VA dermatology clinic in 
July 2005, which endorsed the impression of GA.  The 
dermatology clinic noted in October 2005 that GA was present 
in both hands and also the left elbow.

A July 2007 note by the VA dermatology clinic shows the 
Veteran presented with complaints including new GA on the 
right hand, asymptomatic bumps on both hands, and skin tags 
on the axillae and both cheeks.  The Veteran stated he had 
submitted a claim for Agent Orange exposure and wanted to 
know if his skin disorders were related to such exposure.  
The dermatologist performed a clinical examination and 
recorded observations in detail.  The dermatologist's 
impression was GA with classic lesions on the right dorsal 
hand; it was unclear if the papules over the 
metacarpophalangeals (MCPs) were manifestations of GA or some 
other condition such as acrokeratosis or verruciformis.  The 
dermatologist also assessed Staphylococcus enterotoxin B 
(Seb) on the left cheek and skin tags on the bilateral 
axillae, both status post liquid nitrogen.  The dermatologist 
assured the Veteran these various skin lesions were benign 
and quite common and would not endanger his health, and were 
unrelated to Agent Orange exposure.

In August 2007 the Veteran was treated at the VA PCC for 
intertrigo in the groin area.

In June 2008 the Veteran testified before the RO's DRO that 
while in Vietnam his construction unit had to clear a 
chemical storage area that had been hit by incoming fire, 
during which operation he was exposed to unknown chemicals.  
The Veteran could not remember if a skin disorder had been 
present ever since discharge from service.

The Veteran had a VA diabetes examination in June 2008 during 
which the examiner noted the presence of three GA.  The 
examiner stated it was unclear if there was a causative 
relationship between diabetes mellitus and GA, as review of 
literature indicated increased prevalence among those with 
diabetes and with thyroid diseases; however, there was no 
proven or purported specific mechanism and specifically in 
this case the GA pre-dated the diagnosis of diabetes.    

Based on review of the evidence above the Board finds the 
June 2008 VA medical examination report to be competent and 
uncontroverted medical opinion showing the Veteran's current 
skin disorders are not related to active service.

The Veteran has asserted his personal belief that his skin 
disorders are due to herbicide exposure.  However, the 
Veteran as a layperson is less competent to opine regarding 
the etiology of a skin disorder than is the examining 
physician.

Based on the evidence above the Board finds the criteria for 
service connection for a skin disorder are not met, and the 
claim must accordingly be denied.  Because the preponderance 
of the evidence is against the claim the benefit-of-the-doubt 
rule does not apply.  Gilbert, 1 Vet. App. 49, 55.   



Entitlement to service connection for an acquired psychiatric 
disorder  

The Veteran specifically claimed service connection for PTSD.  
However, the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has 
accordingly considered whether service connection is 
available for any acquired psychiatric disorder, to include 
PTSD.

Service connection specifically for PTSD "requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).

Review of the Veteran's STR shows no indication of any 
psychiatric disorder during service.  The Veteran served in a 
Mobile Construction Battalion (MCB) in the Republic of 
Vietnam, but personnel records show no Combat Action Ribbon 
or other indication of combat.  The Veteran applied for, and 
received, a hardship discharge from service because he was 
needed at home to care for his ailing father.  The Veteran's 
separation physical examination in August shows clinical 
psychiatric evaluation as "normal."

Post-service VA treatment records show "anxiety/depression" 
as an item on the Veteran's medical problems list since at 
least September 1999.  A VA PCC note in December 2006 noted 
the Veteran reported stress due to a drug-addicted daughter; 
he was positive for a depression screen but negative for a 
PTSD screen and declined referral to the psychiatric clinic.

A VA PCC noted in February 2008 states the Veteran reported 
having symptoms of PTSD.  PTSD screen was positive, and he 
was referred for follow-up.  However, he failed to appear for 
evaluation by a psychology intern later in February 2008.

In June 2008 the Veteran testified before the RO's DRO that 
while in Vietnam his MCB was across the river from Da Nang 
air base, which was a frequent target for attacks by indirect 
fire and snipers.  He was also exposed to sniper fire when 
working at the nearby stone quarry.  The Veteran's wife 
testified that the Veteran tended to yell and thrash in his 
sleep, which she understands to be a symptom of PTSD.  The 
Veteran testified to symptoms including nightmares and 
intrusive memories.

The Veteran was evaluated in July 2008 by a VA psychology 
intern.  The Veteran reported stressors of mortar attacks, 
running patrols in search of snipers, participating in 
medical evacuations at Da Nang airfield, and being confronted 
by a young Vietnamese he believed had a pistol.  The intern 
noted the Veteran's psychosocial and occupational history in 
detail.  The intern diagnosed PTSD.  The note was co-signed 
by a VA psychologist.

In May 2009 the Veteran's brother submitted a letter to VA 
stating the Veteran was a much-changed person on his return 
from Vietnam.  The Veteran was reluctant to discuss his 
wartime experiences but did mention mortar attacks.  The 
Veteran was angry and upset for no apparent reason, a total 
change of personality.

The Veteran had a VA psychiatric examination in May 2009.  
The examiner reviewed the claims file and the electronic VA 
treatment record.  The Veteran reported stressors as follows: 
(1) he patrolled a parking lot in the dark of night that was 
"very scary;" (2) while on patrol his unit received one 
incoming shot, at which point everyone opened fire; (3) on 
one he was shot at by a sniper when he lit a cigarette; (4) 
he batted the hat off a Vietnamese child whom he suspected 
was hiding a weapon under the hat; (5) there was a large 
mortar attack on Da Nang airfield across the river, although 
his own unit was not attacked; thereafter his unit cleared 
debris from the attack and the Veteran was exposed to 
chemicals.  

The examiner stated that of the reported stressors only the 
attack on Da Nang airfield was clearly verifiable, but the 
Veterans response to that stressor did not appear to meet the 
criteria for diagnosis of PTSD.  However, taken together the 
Veteran's experiences were distressing and feasibly would 
have led to longstanding difficult memories.  The examiner 
noted the earlier diagnosis of PTSD by VA in July 2008 but 
also noted the Veteran had stated at the time that his 
symptoms were manageable and did not bother him.  Based on 
current symptoms as presented during interview, the examiner 
diagnosed current anxiety disorder not otherwise specified 
(NOS) as sub-clinical PTSD; the examiner also diagnosed 
depressive disorder NOS.  The examiner stated some of the 
Veteran's reported symptoms of avoidance and increased 
arousal were as likely as not related to his Vietnam 
experiences, while the symptoms of depression appeared to be 
related to ongoing life stressors.  

The RO issued a Supplemental Statement of the Case (SSOC) 
dated in May 2009 holding the Veteran's reported stressor of 
exposure to mortar attacks was reasonably verified, based on 
review of the Command History of MCB-7, which documented the 
presence of the unit in Da Nang East, and on the Chronology 
of Vietcong and North Vietnamese Army Attacks on the Ten 
Primary Operating Bases in the Republic of Vietnam, 1961-
1973, which documented an attack in July 1973 in which 83 
incoming rounds inflicted personnel casualties and material 
damage.

On review of the medical evidence above the Board finds the 
Veteran's diagnosis of PTSD is questionable.  He was 
diagnosed with PTSD by an intern in June 2008; if a veteran 
has received a diagnosis of PTSD from a competent medical 
professional, VA must assume that the diagnosis was made in 
accordance with the appropriate psychiatric criteria in 
regard to the adequacy of the symptomatology and the 
sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 
128, 153 (1997).  VA can only reject such a diagnosis on a 
finding that the preponderance of the evidence is against (1) 
the PTSD diagnosis, (2) the occurrence of the in-service 
stressor, or (3) the connection of the current condition to 
the in-service stressor.  The adequacy of a stressor, 
sufficiency of symptomatology, and diagnosis are all medical 
determinations.  Cohen, 143-44.

The VA examiner in May 2009 reviewed the report of the June 
2008 evaluation cited above but determined the Veteran did 
not have current PTSD.  However, the May 2009 examiner did 
not specifically assert that the June 2008 diagnosis was 
erroneous, merely that the Veteran did not satisfy the 
diagnostic criteria for PTSD in May 2009.  The Board notes in 
that regard that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even though the disability resolves 
prior to the Secretary's adjudication of the claim; see 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Further, the VA examiner in May 2009 stated the symptoms of 
the Veteran's anxiety disorder (sub-clinical PTSD) were as 
likely as not related to his Vietnam experiences.  The Board 
finds this constitutes competent opinion of nexus between 
service and the current acquired anxiety disorder, however 
diagnosed.   

A claimant is entitled to service connection where he/she 
submits supportable competent evidence of in-service nexus 
that is not rebutted by other medical opinion of record.  
Hanson v. Derwinski, 1 Vet. App. 512 (1991).  In this case, 
the June 2008 and May 2009 VA opinions constitute competent 
and uncontroverted medical evidence in support of the claim.

Based on the evidence above the Board finds the criteria for 
service connection for an acquired psychiatric disorder are 
met.  Because the evidence is at least in equipoise the 
benefit-of-the-doubt rule applies.  Gilbert, 1 Vet. App. 49, 
55.   


ORDER

Service connection for hypertension is denied.

Service connection for hyperthyroidism is denied.

Service connection for a skin disorder is denied.

Service connection for an acquired psychiatric disorder is 
granted. 


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


